Citation Nr: 1728771	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  10-00 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for basal cell skin carcinoma and melanoma, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1964 to July 1968.

This appeal comes to the Board of Veterans' Appeals ("Board") from a June 2008 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Providence, Rhode Island.

This matter was previously before the Board in July 2013 and was remanded for further development.  Additionally, in March 2016, the Board requested a specialist medical opinion from the Veterans Health Administration ("VHA").  In response, a May 2016 VHA medical report was secured and associated with the claims folder for consideration.  

The Board denied the Veteran's claim in a November 2016 decision.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a May 2017 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran moved the Court to issue an order vacating and remanding the November 2016 decision.  The Court granted the JMR in a May 2017 Order.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed in this appeal.  

In November 2013 a VA examiner concluded that she could not opine, without resorting to speculation, whether the Veteran's disability was related to military service.  In support, the examiner noted that "[s]kin cancer is not identified currently as one of the conditions associated with presumed [A]gent [O]range exposure."  Similarly, in May 2016 a VHA dermatologist opined that the Veteran's disabilities were "not causally related to Agent Orange according to the federal Agent Orange Act of 1991."  Neither examiner addressed the issue of whether Agent Orange exposure directly caused the Veteran's disability.  

Even though the Veteran may not be entitled to a presumption of service connection for his disability based on exposure to herbicides, he is not otherwise precluded from establishing service connection with proof of direct causation.  Accordingly, a medical opinion as to whether Agent Orange exposure directly caused the Veteran's basal cell carcinoma and melanoma is required.  See 38 C.F.R. § 3.303(d) (2016); Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (noting that "the presumptive service connection procedure . . . does not foreclose proof of direct service connection"). 

On remand, the RO should update the file with any additional relevant treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any further pertinent medical treatment related to his basal cell skin carcinoma and melanoma.  If other records are identified, obtain authorization for the newly identified records.  If any records sought are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran must be notified in accordance with 38 C.F.R. § 3.159(e) (2016).

2.  Obtain complete VA treatment records since 2008 from any appropriate VA facility. 

3.  Obtain a VA opinion from an appropriate examiner regarding the nature and etiology of the Veteran's basal cell carcinoma and melanoma.  A physical examination need not be provided unless the examiner determines one is necessary.  A complete copy of the claims file must be provided to the examiner.  

Based on review of the claims file, and any additional medical records secured as a result of this Remand, the examiner is to provide an opinion as to whether it is at likely as not (50 percent or better probability) that the Veteran's basal cell carcinoma and melanoma was caused by or is related to Agent Orange exposure in service? 

The examiner is advised that the Veteran's exposure to herbicide agents, such as Agent Orange, during his active duty service in Thailand has been conceded.  

The examiner is further advised that a negative opinion regarding a relationship between the Veteran's basal cell skin carcinoma and melanoma and his exposure to herbicide agents - based solely on the fact that VA has not recognized basal cell carcinoma and melanoma as presumptive diseases related to herbicide exposure - is not an inadequate opinion.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable.  If the examiner cannot provide an opinion without resort to speculation, then he or she must explain why speculation would be required in this case, e.g., the determination is beyond the scope of current medical knowledge.  If there is insufficient evidence within the claims file, the examiner must identify relevant tests, specialist opinion, or other information needed to provide the requested opinion.

3.  Finally, readjudicate the appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






